This is an action brought by a wife against her husband apparently to recover for support which he has failed to provide in the past (although there is no allegation that the plaintiff has paid out moneys of her own) and to compel support in the future. The prayer for relief is: "The Plaintiff claims $10,000.00 damages and such other relief as may be deemed expedient in the premises."
The prayer for relief certainly in so far as it prays for "such other relief as may be deemed expedient in the premises" clearly marks the action as one in equity. Indeed the allegations of the complaint set up a cause of action in equity and even the prayer for $10,000.00 damages may well be construed as a prayer for damages in equity. *Page 44 
That such a cause of action is good in equity is now well settled in our law. Artman vs. Artman, 111 Conn. 124;Smith vs. Smith, 114 id. 575, 578.
It is likewise settled that the Married Women's Property Act has done away with the old doctrine that it is against public policy to permit a married woman to sue her husband.
   The demurrer and the amendment thereof are overruled as to all grounds.